229 F.2d 742
UNITED STATES of America, Appellant,v.Nathan GELLMAN et al., d/b/a Gellman Brothers.
No. 15443.
United States Court of Appeals Eighth Circuit.
November 18, 1955.

Appeal from the United States District Court for the District of Minnesota.
George E. MacKinnon, U. S. Atty., Alex Dim, Asst. U. S. Atty., St. Paul, Minn., H. Brian Holland, Asst. Atty. Gen., and Ellis N. Slack, Atty., Department of Justice, for appellant.
Maurice Weinstein, Milwaukee, Wis., and Charles H. Halpern, Minneapolis, Minn., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed without costs to either party in this Court, on stipulation of parties.